IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-40,046-04


EX PARTE FRANK MOORE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS AND MOTION FOR
STAY OF EXECUTION FROM CAUSE NO. 1994-CR-2047 
IN THE 226TH DISTRICT COURT
BEXAR COUNTY


 Keasler, J., filed a concurring statement in which Price, J., joins.

CONCURRING STATEMENT


	I join the Court's order dismissing Moore's subsequent application for a writ of
habeas corpus and denying Moore's motion for a stay.  I choose to write separately to point
out that a dismissal as an abuse of the writ under Article 11.071, Section 5 is appropriate
because Moore has not made a prima facie showing (1) that he is actually innocent under the
standard announced in Ex parte Elizondo. (2)

DATE DELIVERED: December 18, 2008
DO NOT PUBLISH
1.   See Ex parte Brooks, 219 S.W.3d 396, 400 (Tex. Crim. App. 2007); Ex parte
Briseno, 135 S.W.3d 1, 3 (Tex. Crim. App. 2004). 
2.    947 S.W.2d 202 (Tex. Crim. App. 1996).